Opinion by
Mr. Justice Mestrezat,
The plaintiff failed on the trial to prove the claim for which the action was brought and was properly nonsuited. The statement shows the demand was for $1,100 with interest from August 1, 1883, for moneys had and received by W. H. Courtright during his lifetime to the use of the plaintiff. As suggested by her counsel, the plaintiff claimed as a creditor of Courtright, that he promised in writing to pay her certain sums of money to extinguish his indebtedness to her, that she is not suing for a distributive share of any estate, and that the action brought by her does not involve the necessity of determining any question as to the amount of a decedent’s estate. The burden was, therefore, upon her to show to the satisfaction of the jury a certain indebtedness due from W. H. Courtright to her for which an action for money had and received would lie. In this she entirely failed. The written promises on which she relies were contained in certain letters in evidence, but a careful examination of them does not disclose that Courtright promised the plaintiff to pay her $1,100 or any other specified sum. He acknowl*139edged that as administrator he received certain moneys belonging to the estate of the plaintiff’s mother in which the plaintiff had an interest. It further appears by the letters that he made plaintiff a proposition to pay her and the other heirs certain sums of money, but it was on the condition that they would receipt to him in full for the claims they had against him as administrator of his wife’s estate. There is nothing in the evidence to show that the plaintiff accepted the offers contained in the letters. It is not averred in the statement that W. H. Courtright filed an account as administrator of his wife, nor is it averred that a decree of distribution was made by the orphans’ court distributing the funds in his hands and awarding to the plaintiff any specific sum as administrator, and, as has been said, there was nothing to show any promise in writing by the administrator to pay any certain sum to the plaintiff in lieu of her distributive share in her mother’s estate.. Under these circumstances the court could not permit the jury to guess that Courtright was indebted to the plaintiff in the sum of $1,100 or in any other definite sum for which a verdict could be rendered in an action for money had and received.
The record does not disclose that the court below entered the compulsory nonsuit before the plaintiff had an opportunity to introduce all her testimony. It only appears by the opinion of the court ifi refusing to take off the nonsuit. We cannot, however, reverse the court for refusing to take off the nonsuit because it was granted before the plaintiff had concluded her testimony or because the court had rejected part of her testimony. The right to a nonsuit is determined on the evidence before the court and not on evidence which was offered and rejected by the court. The plaintiff should have offered her additional testimony and, if rejected, had an exception noted. If the evidence should have been admitted, the ruling would have been reversible error, although, without it, the nonsuit would have to be sustained. There is no objection or exception on the record to the alleged pre*140mature closing of the case or to the rejection of any testimony, and hence those questions cannot be reviewed on this appeal.
The facts found by the learned court below justified it in opening the judgment entered on the award of arbitrators and letting the defendants into a defense, and therefore the first and second assignments are not sustained. The learned court below has found and stated the facts and we will not discuss them here.
The judgment is affirmed.